EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meghan DeMore on 1/06/2022.
The application has been amended as follows: 

Claim 10. (Currently Amended) lines 13-14: …such that the inflatable device and the patient positioned thereon are both entirely spaced apart from the support surface when lifted.

Claim 19. (Currently Amended) lines 15-16…such that the inflatable device and the patient positioned thereon are both entirely spaced apart from the support surface when lifted.

Reasons for Allowance
	Claims 10-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claims 10 and 19.
	In regards to independent claims 10 and 19, the prior art of Berman (US 2016/0095777) in view of Fowler (EP 3162347) were used to teach the instant invention. Specifically the art of Berman, discloses a patient transport device including an inflatable support with straps and a hoisting mechanism. The prior art of Berman fails to teach, disclose, or render obvious that the entire inflatable device be spaced apart from a support surface when lifted. As one can see from Fig. 15, there is no specificity to what ‘move’ means in element 1503 and/or 1506. Moving or lifting could just mean that Fowler discloses a patient device that is configured to lift, move, turn and position a patient with the use of several straps and varying lengths. As one can see from Figure 8, the patient and device are not capable of being both entirely spaced apart from the support surface when being lifted. The base of the device maintains contact with the surface although the patient is fully lifted. Therefore, it is recognized that both prior arts disclosed above are not considered to be obvious to the instant invention. 
	Therefore, with both prior arts failing to disclose the instant invention in their respective ways, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/7/2022